Citation Nr: 1140170	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to May 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran and his wife presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his residuals of prostate cancer.  For the reasons that follow, his claim shall be remanded.  

The Veteran testified in a Videoconference hearing in May 2011.  In that hearing, his representative argued that the most recent evidence of record was from 2009, and that the Veteran's condition had worsened since that time.  He asked that the record be held open following the hearing in order that additional VA treatment records could be submitted.

Though such records were never submitted, it is VA's responsibility (not only that of the claimant's) to obtain VA treatment records.  38 C.F.R. § 3.159(c)(2) (2010).  The most recent treatment records from the VA are dated August 2009; updated treatment records should thus be obtained.  

Further, as the Veteran's representative mentioned, it has been two years since the Veteran's last VA examination.  Ordinarily, the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the Regional Office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Here, however, given that it has been two years since his last examination and because the Veteran and his representative contend that his condition has deteriorated, the Board finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Records of the Veteran's VA treatment from August 2009 and thereafter should be obtained and associated with his claims folder.  

2.  The Veteran should be scheduled for a VA genitourinary examination before an examiner with the appropriate expertise to determine the current nature, extent, and severity of his service-connected residuals of prostate cancer.  A copy of the claims file should be made available to the examiner.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should address any current residuals of prostate cancer.  The examiner should indicate whether his residuals of prostate cancer are manifested by urinary leakage, and, if so, whether he needs to wear absorbent materials and the frequency they must be changed.  

3.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


